Exhibit 10.38



MARATHON PETROLEUM CORPORATION
Amendment to Certain Outstanding MPC Restricted Stock Award Agreements
and Performance Unit Award Agreement


THIS AMENDMENT is adopted this November 18, 2013, by MARATHON PETROLEUM
CORPORATION (herein referred to as the "Corporation" or “MPC”).


W I T N E S S E T H:


WHEREAS: The Corporation previously sponsored the Marathon Petroleum Corporation
Second Amended and Restated 2011 Incentive Compensation Plan, which was more
recently replaced by the Marathon Petroleum Corporation 2012 Incentive
Compensation Plan (collectively, the “Plan”), and per the Plan terms Employee
Award Agreements under the Plan may be amended or modified if evidenced in
writing and signed by an authorized representative of the Corporation; and


WHEREAS: Garry L. Peiffer, Executive Vice President of Corporate Planning and
Investor & Government Relations, has notified the Corporation that he will
retire effective January 1, 2014; and


WHEREAS: In light of Mr. Peiffer’s nearly forty years of service to the
Corporation and its predecessors and his significant contributions to the
spinoff of the Corporation from Marathon Oil Corporation in 2011, the formation
and initial public offering of MPLX LP in 2012 and other major business
development, information technology and procurement projects, the Corporation
wishes to amend all outstanding Employee Award Agreements that evidence the
grant of restricted shares of MPC common stock (“Restricted Shares”) to Mr.
Peiffer under the Plan (the “Restricted Stock Award Agreements”) to provide for
accelerated vesting of all outstanding Restricted Shares upon his retirement in
good standing effective on or after January 1, 2014, which such outstanding
Restricted Shares are expected to consist of 23,186; and


WHEREAS: The Corporation also wishes to amend the outstanding Employee Award
Agreement that evidences the grant to Mr. Peiffer under the Plan of MPC
performance units (“Performance Units”) for the performance cycle of January 1,
2012, through December 31, 2014, (the “2012 Performance Unit Award Agreement”)
to provide that upon his retirement in good standing effective on or after
January 1, 2014, Mr. Peiffer will not receive the pro-rata payout as set forth
in Paragraph 6 of the 2012 Performance Unit Award Agreement but will instead
remain eligible for the payout ultimately determined in accordance with certain
remaining terms of the 2012 Performance Unit Award Agreement; and


WHEREAS: The Corporation has authorized the amendment and modification of the
terms of Employee Award Agreements in this manner and Gary R. Heminger is an
authorized representative of the Corporation and, as the President and Chief
Executive Officer of the Corporation, is the Authorized Officer under the terms
of the Plan; and


WHEREAS: This Amendment does not adversely affect the rights of Mr. Peiffer
under the Restricted Stock Award Agreements or the 2012 Performance Unit Award
Agreement.


NOW THEREFORE:  Effective as of November 18, 2013, each of the Restricted Stock
Award Agreements is hereby amended and the following provision shall apply to
each such Restricted Stock Award Agreement:





--------------------------------------------------------------------------------

Exhibit 10.38

Notwithstanding any other provision of this Award Agreement to the contrary, all
outstanding Restricted Shares shall immediately vest in full upon termination of
the Participant’s Employment due to Retirement in good standing effective on or
after January 1, 2014; provided, however, that the Participant must be in
continuous Employment until January 1, 2014, in order for the Restricted Shares
to vest. If the Employment of the Participant is terminated for any reason
(including earlier Retirement) other than death or for a “Qualified
Termination,” as such term is defined in the MPC Amended and Restated Executive
Change in Control Severance Benefits Plan, prior to January 1, 2014, any
Restricted Shares that have not vested as of the date of such termination of
Employment shall be forfeited to the Corporation.


FURTHER: Effective as of November 18, 2013, the 2012 Performance Unit Award
Agreement is hereby amended and Paragraph 6 of the 2012 Performance Unit Award
Agreement shall be amended in its entirety to read as follows:


In the event of the Retirement in good standing of the Participant effective on
or after January 1, 2014, the Participant’s right to receive the Performance
Units shall continue to vest as of the date of Retirement through the end of the
Performance Cycle, and the Participant’s Performance Units under this Agreement
shall be paid-out based on the performance for the Performance Cycle as
determined and certified by the Committee in accordance with Paragraph 2 at the
close of the Performance Cycle, and payable for the full Performance Cycle
rather than on a pro-rata basis. Such payment shall be made as soon as
administratively practical following the Committee’s determination under
Paragraph 2, and, in any event, during the calendar year following the close of
the Performance Cycle. If, in accordance with the Committee’s determination, the
Payout Value is zero, the Participant shall immediately forfeit any and all
rights to the Performance Units. Upon the vesting and/or forfeiture of the
Performance Units pursuant to this Paragraph and the making of the related
payout, if any, the rights of the Participant and the obligations of the
Corporation under this Award Agreement shall be satisfied in full. The death of
the Participant following Retirement but prior to the close of the Performance
Cycle shall have no effect on this Paragraph.


The Restricted Stock Award Agreements and the 2012 Performance Unit Award
Agreement are hereby amended in full force and effect as of the date hereof.




[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

Exhibit 10.38





        IN WITNESS WHEREOF, the undersigned has executed this Amendment as of
the day and year first above written.
 
 
 
 
 
MARATHON PETROLEUM CORPORATION
 
 
By:
 
/s/ Gary R. Heminger
Gary R. Heminger
President and Chief Executive Officer




